     Case 3:18-cv-00331-BEN-LL Document 105 Filed 04/16/19 PageID.2996 Page 1 of 3


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    STONE BREWING CO., LLC,                            Case No.: 18cv331-BEN-LL
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF
13    v.                                                 STONE BREWING CO., LLC’S
                                                         MOTION FOR RECONSIDERATION
14    MOLSON COORS BREWING
                                                         OF ORDER GRANTING IN PART
      COMPANY;
15                                                       JOINT MOTION TO CONTINUE
      MILLERCOORS LLC; and
                                                         DISCOVERY
16    DOES 1 through 25,
17                                   Defendants.         [ECF No. 104]
18
19    MILLERCOORS LLC,
20                            Counter Claimant,
21    v.
22    STONE BREWING CO., LLC,
23                           Counter Defendant.
24
25         On April 15, 2019, Plaintiff Stone Brewing filed a Motion for Reconsideration of
26   this Court’s Order Granting in Part Joint Motion to Continue Discovery. ECF No. 104.
27   Plaintiff requests that the Court “reconsider adjusting the schedule to allow for eight weeks
28   (as opposed to only two weeks) of additional time to complete document production and

                                                     1
                                                                                    18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 105 Filed 04/16/19 PageID.2997 Page 2 of 3


1    witness depositions.” Id. at 2. Plaintiff notes that “MillerCoors does not seek
2    reconsideration of the Court’s Order.” Id. Plaintiff argues that good cause exists because:
3    (1) the pleadings only closed in the last two weeks (noting that on March 26, 2019, the
4    Court issued its order denying Stone’s Motion to Dismiss MillerCoors’s Counterclaims);
5    (2) the parties are unlikely to complete all discovery in only four weeks (noting the limited
6    availability of some witnesses who are high-ranking corporate executives); (3) Stone’s lead
7    counsel has a trial during what are now the last weeks of fact discovery; (4) the parties and
8    the court will need time to address and resolve outstanding discovery disputes. Id. at 2-4.
9          The Court’s Scheduling Order Regulating Discovery and Other Pre-Trial
10   Proceedings was issued on September 12, 2019. ECF No. 72. Accordingly, Plaintiff’s
11   counsel has been aware of the Court’s dates since they were set in September and has made
12   strategic decisions about the timing and scope of the discovery sought in this case since
13   then. Additionally, the District Court Judge’s “Order Denying Motion for Preliminary
14   Injunction and Denying Amended Motion to Dismiss Counterclaims” was issued on March
15   26, 2019 [ECF No. 85], and the parties still have until May 17, 2019 to complete fact
16   discovery. At this time, Plaintiff’s need for additional time is pure speculation. Finally,
17   Plaintiff states that “lead counsel has another trial scheduled to commence the week of May
18   6, 2019,” but does not explain why other attorneys in his firm cannot assist in this case
19   during that time period. ECF No. 104 at 4.
20         Accordingly, the Court DENIES Plaintiff’s Motion for Reconsideration of the
21   Court’s April 9, 2019 Order [ECF No. 104]. The parties should continue conducting all
22   necessary discovery and preparing to comply with the remaining dates and deadlines. All
23   other guidelines and requirements remain as previously set. See ECF Nos. 72, 95.
24         IT IS SO ORDERED.
25   Dated: April 16, 2019
26
27
28

                                                   2
                                                                                    18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 105 Filed 04/16/19 PageID.2998 Page 3 of 3


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                           18cv331-BEN-LL
